Title: To George Washington from Alexander Spotswood, 13 September 1797
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost Septr 13th 1797

A promise to Spend two days with Mr Brent: delaid my arriveal in Frederickburg until the Seventh Inst., when I got from the post office your favr of the 23d of August covering your advertisement for a house keeper, or household Steward. Shortly after and on the same day I had the Pleasure of Being in Company with Mrs Corbin, and enquired about the health and good Character of the person who acted formerly in Mr Corbins family in the above character; and who Mrs Washington Seemed desirous of getting. The answer was; that his bad health occasioned his parting with Mrs Corbin; that it continued, and he lately departed this life; thus Sir we are defeated as to this man. I next made enquiery respecting the character of the man I wrote you about by the name of eastice, and find him to be a man of great integrity, fine Temper, and constitution, and haveing wrote to him I thought it best to postpone the Insertion of yr advertisement on a Supposition that there might possibly be a letter from him to me at Newpost; on my arriveal finding none, I wrote and sent my Servant with a letter to his uncle who lives near me. the answer I got informed me, that he expected his nephews return every day; and so Soon as he arrived he would Send him to me, this caused me to keep up your advertisement, a few days longer until my return from Westmoreland, which happened yesterday. But not hearing from him,this day, your request as to your advertisement was complied with. As I well know, there are Numbers, who do not hesitate to give

characters to men they know little of—I have directed the first application to be made to the Printer, who is desired to refer them to me and from the person they get there recommendation if in this County; I can very well tell, whether it can be relied on—However I am in hopes of Seeing Eastice soon & certain I am, from my own Knowledge of his deportment, and the Character I have had of him, that he will Suit & please you & Mrs Washington—Should he not be inclined to engage; I will ride down to Caroline, & See Mr Hoomes—and with his assistance I hope Mrs Washington, will in a few Weeks be relieved from trouble.
Now the land Business—I have got from the land office every record relateing to the lands you purchased of Lee—By these it appears that there never was any more than one warrant Taken out for each tract—These papers, I put into the hands of general possie now on the road to Kentucky, with Instructions how to act—and to make application to the Surveyors office at the falls of Ohio—where he will be Sure to discover if the first entry was withdrawn—from the great Reliance, I have on this gentleman; I am certain, that in a few months, youl receive a detail of the Business done to yr Satisfaction  Mrs Spotswood and the family desires to be remembered in the most affectionate manner to Mrs Washington—Miss Custis & Miss Henly. I am dear sr Most Sincerely & affect, yr ob. sevt

A. Spotswood

